         Case 4:18-cv-06753-PJH Document 66 Filed 09/16/19 Page 1 of 2



 1   Kathleen R. Hartnett (SBN 314267)
     BOIES SCHILLER FLEXNER LLP
 2   44 Montgomery Street, 41st Floor
 3   San Francisco, CA 94104
     Telephone:    (415) 293-6800
 4   Facsimile:    (415) 293-6899
     Email:        khartnett@bsfllp.com
 5
     Damien J. Marshall (pro hac vice forthcoming)
 6   BOIES SCHILLER FLEXNER LLP
 7   55 Hudson Yards, 20th Floor
     New York, NY 10001
 8   Telephone:   (212) 446-2300
     Facsimile:   (212) 446-2350
 9   Email:       dmarshall@bsfllp.com
10
     Attorneys for Defendants Ripple Labs, Inc.,
11   XRP II, LLC, and Bradley Garlinghouse

12
                                 UNITED STATES DISTRICT COURT
13
                               NORTHERN DISTRICT OF CALIFORNIA
14
                                          OAKLAND DIVISION
15

16   In re RIPPLE LABS INC. LITIGATION,              Case No. 18-cv-06753-PJH
17                                                   CLASS ACTION
18   This Document Relates To:                       AMENDED NOTICE OF APPEARANCE
     All Actions                                     OF KATHLEEN R. HARTNETT
19

20

21

22

23

24

25

26

27

28

               AMENDED NOTICE OF APPEARANCE OF KATHLEEN R. HARTNETT
                                       CASE NO. 4:18-cv-06753-PJH
         Case 4:18-cv-06753-PJH Document 66 Filed 09/16/19 Page 2 of 2




 1   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 2          PLEASE TAKE NOTICE that attorney Kathleen R. Hartnett of Boies Schiller Flexner

 3   LLP, 44 Montgomery Street, 41st Floor, San Francisco, CA 94104, a member of the State Bar of

 4   California and admitted to practice before this Court, hereby enters an appearance as counsel on

 5   behalf of defendants Ripple Labs, Inc., XRP II, LLC, and Bradley Garlinghouse in the above

 6   referenced matter.

 7   Dated: September 16, 2019                 Respectfully Submitted,

 8
                                               By:    /s/ Kathleen R. Hartnett
 9
                                                     Kathleen R. Hartnett (SBN 314267)
10                                                   44 Montgomery Street, 41st Floor
                                                     San Francisco, CA 94104
11                                                   Telephone: (415) 293-6800
                                                     Facsimile: (415) 293-6899
12                                                   Email: khartnett@bsfllp.com
13
                                                     Damien J. Marshall (pro hac vice forthcoming)
14                                                   BOIES SCHILLER FLEXNER LLP
                                                     55 Hudson Yards, 20th Floor
15                                                   New York, NY 10001
                                                     Telephone: (212) 446-2300
16                                                   Facsimile: (212) 446-2350
17                                                   Email: dmarshall@bsfllp.com

18                                                   Attorneys for Defendants Ripple Labs, Inc.,
                                                     XRP II, LLC, and Bradley Garlinghouse
19

20

21

22

23

24

25

26

27

28

                                        1
               AMENDED NOTICE OF APPEARANCE OF KATHLEEN R. HARTNETT
                                        CASE NO. 4:18-cv-06753-PJH
